IN THE
                        TENTH COURT OF APPEALS

                              No. 10-09-00109-CV

PATRICK MCLAUGHLIN,
                                                       Appellant
v.

WELLS FARGO BANK, N.A., AS TRUSTEE
UNDER POOLING AND SERVICING
AGREEMENT DATED AS OF AUGUST 1, 2005
ASSET-BACKED PASS-THROUGH
CERTIFICATES SERIES 2005-WHQ4
                                                       Appellee



                           From the County Court
                           Hamilton County, Texas
                           Trial Court No. CV2208


                        MEMORANDUM OPINION


      Wells Fargo Bank, N.A., as Trustee under Pooling and Servicing Agreement

Dated as of August 1, 2005 Assett-Backed Pass-Through Certificates Series 2005-WHQ4

(Wells Fargo) brought a forcible detainer action in justice court against Patrick

McLaughlin. Wells Fargo prevailed and obtained a judgment awarding it possession.

McLaughlin appealed to the County Court of Hamilton County. Wells Fargo moved for
and was granted summary judgment on its forcible detainer claim and again obtained a

judgment awarding it possession. Raising two issues, McLaughlin appeals. We will

affirm.

          We review a trial court’s summary judgment de novo. Provident Life & Accident

Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003).

          In his first issue, McLaughlin asserts that the County Court lacked jurisdiction

over the forcible detainer action because his wife had filed a trespass-to-try-title claim

over the same property in federal court.

                  Jurisdiction of forcible detainer actions is expressly given to the
          justice court of the precinct where the property is located and, on appeal,
          to county courts for a trial de novo. See TEX. PROP. CODE ANN. § 24.004
          (Vernon 2000); Goggins v. Leo, 849 S.W.2d 373, 375 (Tex. App.—Houston
          [14th Dist.] 1993, no writ); Home Sav. Ass’n v. Ramirez, 600 S.W.2d 911, 913
          (Tex. Civ. App.—Corpus Christi 1980, writ ref’d n.r.e.).

Aguilar v. Weber, 72 S.W.3d 729, 731 (Tex. App.—Waco 2002, no pet.).

          The sole issue in a forcible detainer suit is to determine who has the right to

immediate possession of the premises. Id. at 732 (citing Rice v. Pinney, 51 S.W.3d 705,

709 (Tex. App.—Dallas 2001, no pet.)).

          Because a forcible detainer action is not exclusive, but cumulative, of any
          other remedy that a party may have in the courts of this state, the
          displaced party is entitled to bring a separate suit in the district court to
          determine the question of title. Scott v. Hewitt, 127 Tex. 31, 35, 90 S.W.2d
816, 818-19 (1936); Ramirez, 600 S.W.2d at 913; Martinez v. Beasley, 572
S.W.2d 83, 85 (Tex. Civ. App.—Corpus Christi 1978, no writ). Forcible
          detainer actions in justice courts may be brought and prosecuted
          concurrently with suits to try title in district court. Haith, 596 S.W.2d at
          196; Hartzog v. Seeger Coal Co., 163 S.W. 1055, 1060 (Tex. Civ. App.—Dallas
          1914, no writ).

Rice, 51 S.W.3d at 709; see Mitchell v. Wells Fargo Bank, No. 10-07-00296-CV, 2008 WL

McLaughlin v. Wells Fargo                                                                 Page 2
4212571, at *1 (Tex. App.—Waco Sept. 3, 2008, pet. dism’d w.o.j.); Aguilar, 72 S.W.3d at

732. “This is so ‘even if the other action adjudicates matters that could result in a

different determination of possession from that rendered in the forcible detainer suit.’ ”

Mitchell, 2008 WL 4212571, at *1 (citing Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415,

437 (Tex. App.—Houston [1st Dist.] 2007, no pet.)).

       The summary-judgment evidence shows that the subject property was sold at

foreclosure to Wells Fargo. Under the express terms of Paragraph 22 of the deed of

trust, McLaughlin became a tenant at sufferance and thereafter refused to vacate the

premises, leading to Wells Fargo’s forcible detainer suit.               Accordingly, despite the

concurrent federal suit,1 the County Court had jurisdiction. See id.; Rice, 51 S.W.3d at

710-13. Issue one is overruled.

       In his second issue, McLaughlin asserts that Wells Fargo lacked standing because

it failed to demonstrate any interest in the subject property. Wells Fargo presented

summary-judgment evidence that it is the owner of the subject property under a

substitute trustee’s deed relating to the above-mentioned foreclosure sale. Because the

evidence shows that Wells Fargo owned the property after having purchased it at

foreclosure, it had standing to bring the forcible detainer action and to show its right to

immediate possession of the premises. See Aguilar, 72 S.W.3d at 732. Issue two is

overruled.



1 The record contains information about the federal suit against Wells Fargo, and McLaughlin included
the federal complaint in his brief’s appendix. That suit was dismissed with prejudice, and McLaughlin
and his wife were declared vexatious litigants under chapter 11 of the Civil Practice and Remedies Code.
See McLaughlin v. Wells Fargo Bank, N.A. as Trustee, No. W-09-CA-025 (W.D. Tex. Sept. 15, 2009).

McLaughlin v. Wells Fargo                                                                        Page 3
       Having overruled both of McLaughlin’s issues, we affirm the trial court’s

judgment.



                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 13, 2011
[CV06]




McLaughlin v. Wells Fargo                                                  Page 4